COVER LETTER



                                                               RECEIVED IN
                     Number.                             COURT OF CRIMINAL APPEALS
                                Swliro 1:¥ Cart
                               ~~~~-=--------




                                                                ~!OV 12   2015
                 IN THE CRIMINAL APPEALS OF TEXAS
                    P.O.Box 12308 Capitol Station           Abel Acosta, Clerk
                    Austin,Texas 78711



                                                         RECEIVED IN
                                                   COURT OF CRIMINAl A!'PEALS
                         TERESA4 GAIL       WADE
                              Relator                     OCT 2 7 2015 --p? tt;
                                   Vs.                Ab~t Acosta, C~ert

                       Child Protective Services
                              Respondent



        To The Honorable Justices of the Court of Criminal Appeals
of Texas:
          The Relator Teresa G.Wade Submits Motion to Leave with
WRIT Of MANDAMUS for Good Cause.

Please Stamp an4 File in the Appropriate Court for DoGkett Call,and
Return Stamped Copy to My Address Attached.

                                            Respectfully -~~
                                                      Teresa Gail Wade
                                                      42 Rainbow Road
                                                      Cuero,Texas 77954
                      CERTIFICATE      OF   SERVICE




     I Teresa Gail Wade Certify this WRIT OF MANDAMUS was Mailed

To The Court of Criminal Appeals of Texas at P.O.Box 12308 Capitol

Station, Austin, Texas 78711 on this    ~       Day of   Oif   2015.



                              'f..·~    .tl.                             Cause Number.
                                             ---=s.w--::-u-:-.Erl....,......cy__,t±e,........-Crurt:::::---:----


   Teresa Gail Wade                     §
       Relator
                                        §                       Court of Criminal Appeals
                                                                                         of TEXAS
            Vs.                         §
                                        §
Child Protective Services
                                        §                    Cause No# 058308 Grayson Co.
      Respondent



                          APPLICATION FOR WRIT OF MANDAMUS

    To The HONORABLE JUDGE,


                     Comes Now Teresa Gail Wade, Applicant and ask the
   Court to Issue a Writ of Mandamus to Child Protective Services,The
  Respondent. To Require the Respondent Descri?e Relief)Requested
   and in Support of this Application, Would show the Court the Follow;-
   -ing:


                                        I.
                                Factual Background
                              Authorities and Argument


   In    \o\p:r/2015 I Filed A Public Request to Custodian of Records to the
   Child Protective Services in Grayson County Texas for Production of
   Records on Cause Number 058308 from the 59th District Court of Gray-
   -son County Texas. Over      18 Days Later I Received a Letter Stating
   There Returning My Request and I Need to Fill tiut A 4885-G Form and
   Resumit~Under    there Request Form. I Did what was Requested and Mailed
   it out    ~~Fe~=Day~   Later. I Received a Letter on 5/19/2015                                                  Stating;
   IF THESE RECORDS EXIST AND YOU ARE ENTITLED TO THEM THEN THIS Request
   May take up to 12Months to Complete your Request.
   (1.     First Document Sent 4/28/2015               EXHIBIT (A)
   (2.     Second Document Sent 5/19/2015              EXHIBIT (B)
   I Then wrote Two Letters of Consideration on the 12 Month Delay of
   Records, With Nd Responce at All.
   (1.     First Letter Sent 6/10/2015 EXHIBIT (C)
   (2.     Second Letter Sent 8/21/2015 EXHIBIT (D)
   (3.     Request Sent on      4/10.2015 EXHIBIT (E)
                                      page 1
It. is a Ministerial Duty to TIMLY Rule on Motion or a Public Request
Requesting Relief. See In Re Salazar 134 S.W.3d 357,358(Tex.App.Waco
Tex.2003). Also In Re Taylor 39 S.W.3d 406,414(Tex.App.Waco.Tx.2001).

(1. The Act Sought to be is Purely Ministerial.
(2. The Relator has No Other Adequate Legal Remedy.
See Chiles V. Schuble 788 ,S.W.2d 205,207(Tex.App.Houston.14th Dis 1990)
~The Public Request were Called to the Courts Attention, Blakeney
254 S.W.3d at 662.
Relator ''At tempted Proper Procedure and Cited 552.301 & 552.302 Moore
V.Collins 897 S.W.2d 496(App.1 Dist.1995) 552.301. To Seek a Writtten
Responce Within 10 Business Days.
Child Protective Services has Failed to Comply within a Timly Manner
by Law. Relator asked for Respondent to Certify Fact in Writing,IF
THERE WAS A DELAY of the 10 Day rule.321(d). Moore V.Collins 897 S.W
2d 496. Under Requested Information that was Public and Must be Re-
-leased. See ID 552.302 See Simmons V.Kuzmich 166 S.W.3d 342,350(Tex.
App.Fort-Worth.Tx 2005). TEXAS STATE LAW DOES NOT AUTHORIZETHE WITH-
-HOLDING OF INFORMATION.(006).
The Open Records Act PeEmits a Person who is Not Able to Obtain Public
Records, After Making a Proper Request, to File Suit for WRIT OF
MANDAMUS to Compel the Production of Records Tex.Govt.Code. 552.321
Vernon 1994) See City of Houston V. Houston Chronicle Pub.Co. 673
S.W.2d 316. 1319(Tex.App.Houston.Tx.1st Dist).
Failing to Timly Respond to Request for Public Records only Criminal
Sanctions Avalable are for Destruction,Removal or Alteration of Public
Records in Criminally Negligent Manner V.T.C.A Government Code 552.351
Thru 552.353.
On 7/15/2015 Written Objections were Properly Filed With CPS In Austin
for Records and for One Year to Respond or Receive Records Being Un-
Timely Responce to Request. No Responce.

                                II.
                           JURISDICTION
   This Court has Jurisdiction to Consider this Application Pursusant
to Art.5.5 of the Texas Constitution and Artical 4.04 of the Code of
Criminal Procedure. See Homan V.Hughes 708 S.W.2d 449,452(Tex.Crim
App.1986). This Court has Jurisdiction to Issue Writs of Mandamus


                               page 2
·See ~Also State Ex.Rec   Curry V.Davis 689 S.W.2d 214,215(Tex.Crim.App
 1984). TEX.CONST.ART.5.5 (Supp.1982-1983). The Court of Criminal App-
 -eals Consttutional Authority to Issue Writs of Mandamus, Derive From
 the Same Source. Durrough V. State 620 S.W.2d 134,143-144(Tex.Crim.
 App.1981). AS In Mandamus Actions, The Person Seeking the Writ Must
 Show he is Entitled to the Remedy by Clear and Indisputable Unequivocal
 or Abundantly Clear Evidence. See Keegun V.State 681 S.W.2d 806,810
 (Tex.App.14th Dist. 1984) and Reynolds V.Dickens 685 S.W.2d 479(Tex
 Crim.App.1985). Chapter 552. Government Code, McBride V. State 838
 S!W 2d.248,250(Tex.Crim.App.1992).at 251. Applicant Filed Proper
 Procedure.


                                      III.
                                  CONCLUSION

 (1~   Applicant has No Other Legal Remedy Available to Her Other Than
        this Application For Mandamus.
 (2.   This Action Sought is Under the Facts of this Public Request in
       Essence, A Mere Ministrial Act Which Respondent Has A Legal Duty
        to Perform in a Timly Manner.
 (3.   Applicant has Properly Requested Respondent to Perform which the
        Respondent has Refused.


 Applicant Request the Following Records:


 My Request is for ALL Records,Offence Reports and All Statements, All
 Affidavits, Interviews, Depositions,Results of Testing and Any Out-
 -Sourcing of Services, All Statement and Reports Of Bruising and Abuse
 from the Father; Michael C.Wade, All Reports from the School where
 Chelsea Wade Attended [ Howe High School], All Medical Reports of Abuse
 with Chelsea Wade. This Request is Subjected to be Supplemented, After
 View of these Request, See Chapter 552 PUBLIC INFORMATION. I Also Request
 All Detective or Narritive Reports. '


 Wherefore Premises Considered,Applicant Prays that this Application
 Be Granted and That Respondent be Ordered Continue with Relief that
 is Requested.
                          Respectfully Submitted
                            /'
                          X .·I~         LV/klfL,
       Page 3                      Applicant Pro-Se
                        STATE OF TEXAS, COUNTY OF
                                  "AFFIDAVIT"

  Before Me The Undersigned Authority on this Date Personally
Appeared, Applicant who Apon being Duly Sworn Did Dispose and
State:
         My Name   ~s   Applicant and I am the Relator in the Above
Cause. I Have read the above Application for Mandamus and State
that the Factual Allegations Made Therein are True and Correct.


                                             x~~Wadf:_.
                                                  Applicant Pro-Se



  Subscribed and Sworn to before Me, The Undersigned Authority,


By the said Applicant on this,         The~day          of   /2~~         ,2015

to Certify which Witness My hand and Seal of Office.




                                         ~~oA~~~·l~}~itt~_·____County,Texas




                                      'Page 4
                      Affidavit in Support of Request
                       to Proceed[ In Forma Pauperis].



I '.Teresa Wade   Being first Duly Sworn Depose and Say that I am the


Applicant in the Above- Entitled Writ of mandamus. That in Supp0rt


of My Motion to Proceed without Being required to Prepay Fees,Cost


or Give Security Therefore. I state that Because of My Poverty I am


Unable to Pay the Costs of S#id Proceeding or to Give Security


Therefore,   that I Believe I am Entitled to.    I am on a Fixed Income


and Unemployed Due to a Medical Condition Named, Fibromy Algia.


I have No Realestate, Stocks, Bonds, Notes. I Bairly can Afford Rent


or Monthly Bills.


                          Respectfully


                              X -~~A/ Wtih_              c


                                  Petitioner    Pro-Se
                                   r


  Teresa ·wade
                                          §
Applicant
                                          §
    Vs.                                   §     NO#
                                          §
CfiildProtective Services                 §
Respondent                                §


                                       ORDER

    On this Day Came on to be heard the Forgoing, Applicant for


    Writ of mandamus and it Appears to the court that the Same


    Sould Be:              - - - - - -Granted.


    It is therefore Ordered that the Custodian of Records should


    Photo Copy and Mail to Applicant, In the Interest of the


    Public.



                 Signed on this,       the _ _ _..;___day of


                   2015.



                                       Honorable Judge Presiding
                TEXAS DEPARTMENT OFF AMIL Y AND PROTECTIVE SERVICES




COMMISSIONER
John J. Specia, Jr.



TERESA WADE
42 RAINBOW RD.
CUERO, TX 77954

04/28/2015

Thank you for your recent request for case records from the Texas Department of famity and
Protective Services. We are returning the request form to you because:

No 4885-G form:

    The 4885-G Records Request form must be filled out by the requestor or a licensed attorney
    representing a requestor. The requestor or representing attorney will need to complete the
    form, provide an original signature on the request, provide a United States issued photo
    identification card or Bar Card number, and resubmit to the address provided below.



                           Department of Family and Protective Services
                                        Attn: RMG (Y -937)
                                          P.O. Box 149030
                                     Austin, Texas 78714-9030

Unfortunately, we do not accept client requests through email or fax at this time.

If you have questions on how to fill out the form or what documentation is required in order to
process your request, you may contact the DFPS Customer Support Office at 512-929-6764. A
Customer Support Specialist will gladly assist you with any questions you may have.

If you sent money with your original request, we are returning it to you as well. No money is
needed to process and fulfill a request if the record exists and you are entitled to receive it

Thank you,




Eric V. Griffin I DFPS Records Management Group I Customer Support Office

      ILe r .u r[( r   I    fll\ [.;,"{ c;, r; cN\c..,., f   {Qj
 loU Fflre             '217- 7LLf"" 72 .3o.
                                                                       EXHIBIT(A)
                        TEXAS DEPARTMENT OFF AMIL Y AND PROTECTIVE SERVICES




COMMISSIONER
John J. Specia, Jr.


Teresa Wade
42 Rainbow Rd
Cuero, TX 77954

May 19,2015

Re: Your request for Confidential Case Records

Greetings,

Thank you for your request for case records from the Texas Department of Family and Protective ..
Services. The case records from Child Protective Services, Adult Protective Services, and Child Care
Licensing are confidential pursuant to Texas law. The Records Management Group (RMG) adhert;s to,,.:
and complies with all statutes and rules pertaining to the entitlement, redaction, and ~elease of tpe r. ·,
confidential case records RMG maintains.

If these case records exist and you are entitled to them, then they will be reviewed to ensure their release
complies with applicable statutes and rules. The review process usually entails the redaction of specific
personal and/or identifying information. Due to the approved priority order in which DFPS must redid
cases and the labor intensive process required, it may take up to twelve m     ·Chila Protective Services
     'P.O.Box 149030
     Austin,texas 78714-9030
                                                             June/10/2015




     Records Departments;


              To Whom it May concern,


                             I Just Got a Letter from Your Department
     Stating that it Could Take up to A Year to Process my Request, I
     would Like to Ask for Reconsideration on that Part Because these
     Records will Prove a Mans Innocence and 12 Months Seems Like a life
     tim~   to Someone who is Incarserated Wrongfully. Also Who is to Say
     that in 12 Months People May Leave and Get New Jobs to where My
     request is Lost or Put at the End of the Pile in 8 or 10 Months.
     Also the Leeter states IF I AM INTITLED TO THEM. What if I wait 11
     Months and You tell Me that I Cant Have Them ? My Request is Not
     Being Answerd in a Timly Manner and I Really Wished you would Re-
     -Consider My Request and Release these Records Faster, as I Stated
     these Records will Prove a Man Innocence.


                                        Thank you and you Can Contact Me at;


                                                   Teresa G.Wade
                                                   42 Rainbow Rd
                                                   Cuero,Texas 77954



                                            RESPECTFULLY.~-e~[d;?~


,,
 CoPY''



                                                            EXHIBIT (C)
.Department of Family and Protective Services
·ATTENION: RMG (Y-937)
P.O.Box 149030
Austin,Texas 78714-9030                                      8/21/2015




Dear Ms. Erna Martin,



                       I Have tryed to Contact your Department with No
Luck or Responce from your Department. Can you Or Someone Please
Let Me Know Something on My Request I Filed with your Agency? I have
Wrote Consideration Letters and Writting Objections to An Untimly
Resporice from Your Agency on My Public Request for Records on the
State of Texas V. Michael C.Wade and Under A Cause Number 058308
Out of Grayson County Texas that Your Holding the Records Too.
Can You Just Please Let Me Know Something on My Request or the Letters
that I Have Wrote To Your Agency ?     A~cPublic   Request is Being Taken
Lightly and Ignored with Vague Responce [Oppion] and in Part with
NO RESPONCE AT ALL.
There is No Reason for The Delay on these Records and There is No
Reason for   a~   Governmental Agency as Big as yours to Not be Responding
to My Request or Letters.

Can Someone Please Let Me Know Something on My Concerns?



                                      Respectfully


                                        1.-b'lllJf:v
                                         Teresa G.Wade
                                                       .U)   ~
                                         42 Rainbow Rd
                                         Cuero,Texas 77954




                                                               EXHIBIT( D)
                                               Michael C. Wade
                                               SSN: XXX-XX-XXXX
"Custodian of Records"                                                      Child Protective Services
Child Protective Services                                                   902 Cottonwood Drive
                                                                            Sherman, TX 75090

                       Public       Request         for     Records,          Statements
                                                           and
                                           Narrative             Reports
Dear Sir or        Ma'am:                                                                         04-10-2015
      My full     name       is    Teresa Gayle Wade:                   I    am over 18 years of age
and request the following                       documents          within 10 business days.                If
an officer cannot provide                       information within 10 business days,
the office        shall certify                that fact          in writing to the             Requestor,
321 (d)    Moore       vs    Collins       897 S.W.2d 496             (App 1          Dist 1995)    552.301.

                                                           I.
The request        is       public,       in    the    interest of Justice.                  The release
of this requeat              pursuant          to   section        552.302 of the             Government
Code.     A governmental body's                     failure        to       comply with the       procedural
requirements           of section          552.301          results          in the    legal presumption
that the requested                 information is                ~ublic       and must be released.
See I.D.        552.302 anrl            Simmons       v~    Kuzmich 166 S.W.3d 342,                350   (TX App
Fort Worth        20D5).          Texas    state law does                   not    authorize the withhold-
ing of public information                       (.006)~


                                                           II.
,I   understand there may                 be    a   fee     for    copies.          If so you may contact
me at the contact info on this                             letter       and       I ' l l gladly pay for    cop-
ies.    If my request is excessive                          then    I       would like       to request a       it-
emized statement of why.

                                                       I II.
My request is           for       all    Records,          Offense          Reports    and   all Statements,
Affidavits,        Interviews,             Depositions,             Results          of Testing and any
Outsourcing        of Services.                This request             is    subjected to be suppleme-
nted,     after    view of these                requests,          see Chapter 552 Public Inform-
ation.     I    also request             all    Detective          or       Narrative     Reports.     Any rea-
son for        delay    please notify me                   at the       following:
                                                      page 01
Copy


                                                                                      EXHIBIT (E)
                 Thank you,
                 Respectfully   submitted,




                 Teresa Wade
                 42 Rainbow Road
                 Cuero, TX 77954
                 Phone #: 903-449~7245




       page 02
Copy